DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PROSECUTION IS HEREBY REOPENED. A Technology Center Director has approved of reopening prosecution by signing below.

Status of Claims
Claims 1-11 are pending.
Claims 2, 3, 5, 6, and 8-11 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gramuglia et al. (US 2008/0051833 A1, hereinafter “Gramuglia”).
Regarding Claim 1, Gramuglia discloses a method of connecting soft tissue to a bone [0025] comprising the steps of placing a loop (Figure 6e, loop 10) having adjustable length (as the loop is tied in a surgical knot as indicated at 52, it would be adjustable) at sites on the cortical surface of the bone (bone 40), placing the soft tissue (Figure 6e, 46) on the cortical surface and through the loop, and tensioning the soft tissue and the loops to form contact of the soft tissue on the cortical surface [0025, where suture material 10 is used to hold tendon 46 in place using surgical knot 52 (knotting would involve tensioning) against the outer surface of bone 40].
Gramuglia discloses the invention substantially as claimed, but fails to disclose multiple loops.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use multiple suture loops to attach the tendon to the outer surface of the bone since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Multiple loops would . 
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gramuglia in view of Pedroso et al. (US 2013/0302435 A1, hereinafter “Pedroso”).
Regarding Claims 4 and 7, Gramuglia substantially discloses the invention of Claim 1 as described above, but fails to disclose that the soft tissue can be an unfolded graft.   Pedroso teaches the use of grafts, specifically xenografts for implantation and use as tendons (abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the xenograft technology as described in Pedroso to replace the tendon disclosed in Gramuglia when the tendon weakened or damaged beyond repair and an alternative tissue is needed for re-attachment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on Fridays 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/CHRISTINE L NELSON/Examiner, Art Unit 3774   


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        
/KIESHA R BRYANT/Director, Art Unit 3700